       Case 3:19-cv-08353-JJT Document 13 Filed 08/25/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   James Lee Peasley,                                   No. CV-19-08353-PCT-JJT (DMF)
10                  Petitioner,                           ORDER
11   v.
12   David Shinn, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (Doc. 12) (“R&R”) submitted in this
16   matter by United States Magistrate Judge Deborah M. Fine, recommending the Court
17   dismiss with prejudice the pending Petition for Habeas Corpus (Doc. 1). In the R&R, Judge
18   Fine warned Petitioner he had 14 days from the date of its service to file any objections
19   thereto, and failure to timely file any objections “will be considered a waiver of
20   [Petitioner]’s right to appellate consideration of the issues” per United States v. Reyna-
21   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003), and a waiver if his right to appellate review of
22   any findings of fact and conclusions of law the Court adopts in this Order pursuant to the
23   R&R, per Fed. R. Civ. P. 72. (R&R at 31.)
24          It has been over eight weeks since entry of the R&R and Petitioner filed no
25   objections; he therefore has waived the above rights, and the Court is entitled to accept the
26   R&R without further review. Even if the Court reviewed the R&R on its merits, however,
27   it would conclude that Judge Fine’s exhaustively thorough recommendations and findings
28   are all legally sound and supported by the record.
       Case 3:19-cv-08353-JJT Document 13 Filed 08/25/20 Page 2 of 2



 1          Judge Fine correctly concluded in the R&R that the Petition is at least two years
 2   untimely, under the most charitable interpretation of applicable statutory tolling law, and
 3   the claims within it are in any event all procedurally defaulted without excuse. She also
 4   correctly concluded even if the merits of Ground Three were reached, it is not cognizable
 5   in habeas proceedings.
 6          IT IS ORDERED adopting the Report and Recommendation (Doc. 12) including its
 7   underlying reasoning.
 8          IT IS FURTHER ORDERED dismissing with prejudice the Petition for Habeas
 9   Corpus (Doc. 1).
10          IT IS FURTHER Ordered denying a Certificate of Appealability, upon the Court’s
11   finding that dismissal is justified by a plain procedural bar and reasonable jurists would not
12   find the procedural ruling debatable.
13          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this matter.
14          Dated this 25th day of August, 2020.
15
16                                           Honorable John J. Tuchi
                                             United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
